09/17/2021



                                                                                             Case Number: DA 21-0051




                 IN THE SUPREME COURT OF THE STATE OF MONTANA

                          SUPREME COURT CAUSE NO. DA 21-0051


STATE OF MONTANA,                            )
                                             )
               Plaintiff/Appellees,          )
                                             )              ORDER FOR
    vs.                                      )              ADDITIONAL TIME FOR
                                             )              FILING OPENING BRIEF
MICHAEL BONACORSI,                           )
                                             )
                Defendant/Appellant.         )


               Upon review of the Defendant/Appellant Unopposed Sixth Motion for Additional

Time for Filing Opening Brief, and good cause therefrom;

               It is hereby ORDERED that the Defendant/Appellant shall have an additional

thirty (30) days from September 16, 2021, due date to file their Opening Brief.

Defendant/Appellant Opening Brief will be due October 16, 2021.




cc: Jami Rebsom
    Attorney General




                                                                                                     1 by:
                                                                                  Electronically signed
                                                                                        Mike McGrath
                                                                           Chief Justice, Montana Supreme Court
                                                                                    September 17 2021